Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Jill Jacobson, on August 2, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 2, 11-14, 21, 23, 25, 26, 34 and 35 have been amended as shown below. Claims 3, 5-8, 15, 16, 19, 20, 39 and 40, drawn to non-elected inventions (non-elected Groups) have been canceled as shown below.  Claims 4, 9, 10, 17, 18, 22, 24, 27, 29, 31-33, 36-38 and 41-47 were previously canceled.  Claims 28 and 30 have been canceled as shown below.  

1.  (currently amended) A microorganism comprising a heterologous polynucleotide, comprising a polynucleotide sequence from Paracoccus zeaxanthinifaciens, Escherichia vulnaris, or Pantoea ananatis that encodes a polypeptide of a C40 carotenoid biosynthetic pathway or comprising a polynucleotide sequence that has thereto and that retains the biological activity thereof or comprising a polynucleotide sequence that encodes a polypeptide that has and that retains the biological activity thereof, operably linked to a promoter for expression of said polynucleotide sequence, wherein the microorganism is a bacterial cell from the class Alphaproteobacteria, and wherein the bacterial cell expresses said heterologous polynucleotide sequence to produce at least one C40 carotenoid compound.    

2.  (currently amended) The [[A]] microorganism according to claim 1, further comprising a polynucleotide sequence that expresses the heterologous gene sequence idi from Escherichia vulneris or comprising a polynucleotide sequence that has at least 70% sequence identity thereto and that retains the biological activity thereof  that has at least 70% sequence identity to the encoded idi polypeptide from Escherichia vulneris and that retains the biological activity thereof 

3.  (canceled)
5 – 8.  (canceled)

11.  (currently amended) The [[A]] microorganism according to claim 1, comprising at least one heterologous polynucleotide comprising polynucleotide sequences that comprise the gene sequences crtZ, crtY, crtl, crtB, and crtE from Paracoccus zeaxanthinifaciens, Escherichia vulneris, and/or Pantoea ananatis or comprising polynucleotide sequences that have at least 70% sequence identity thereto and that retain the biological activity thereof that have at least 70% sequence identity to the encoded crtZ, crtY, crtl, crtB, and crtE polypeptides from Paracoccus zeaxanthinifaciens, Escherichia vulneris, and/or Pantoea ananatis, and that retain the biological activity thereof 

12.  (currently amended) The [[A]] microorganism according to claim 11, further comprising a heterologous polynucleotide sequence that comprises the gene sequences crtW from Fulvimarina pelagi or comprising a polynucleotide sequence that has at least 70% sequence identity thereto and that retains the biological activity thereof that has at least 70% sequence identity to the encoded crtW polypeptide from Fulvimarina pelagi and that retains the biological activity thereof 

13. (currently amended) The [[A]] microorganism according to claim 1, comprising at least one heterologous polynucleotide comprising the gene sequences crtY, crtl, crtB, and crtE from Paracoccus zeaxanthinifaciens, Escherichia vulneris, and/or Pantoea ananatis or comprising polynucleotide sequences that have at least 70% sequence identity thereto and that retain the biological activity thereof that have at least 70% sequence identity to the encoded crtY, crtl, crtB, and crtE polypeptides from Paracoccus zeaxanthinifaciens, Escherichia vulneris, and/or Pantoea ananatis, and that retain the biological activity thereof 

14.  (currently amended) The [[A]] microorganism according to claim 13, further comprising a heterologous polynucleotide sequence that comprises the gene sequences crtW from Fulvimarina pelagi or comprising a polynucleotide sequence that has at least 70% sequence identity thereto and that retains the biological activity thereof that has at least 70% sequence identity to the encoded crtW polypeptide from Fulvimarina pelagi and that retains the biological activity thereof 

15 – 16.  (canceled)  
19 – 20.  (canceled)   

21.  (currently amended)  The [[A]] microorganism according to claim 1, wherein the microorganism is capable of producing the at least one C40 carotenoid compound by consuming compound as a carbon source.  
22. (Canceled)  

23.  (currently amended) The [[A]] microorganism according to claim 1, wherein the microorganism is capable of producing the at least one C40 carotenoid compound by consuming compound as a carbon source.  

24. (Canceled)    

25.  (currently amended) The [[A]] microorganism according to claim 1, wherein the microorganism is capable of producing the at least one C40 carotenoid compound by consuming at least one C1 compound and at least one C2 compound as carbon sources.    

26.  (currently amended) The [[A]] microorganism according to claim 1, wherein the microorganism is capable of producing the at least one C40 carotenoid compound by consuming alcohol and/or at least one C2 alcohol as carbon sources.    

28.  (canceled)
30.  (canceled)   

34.  (currently amended) A method for producing biomass that comprises at least one C40 carotenoid compound, comprising culturing the microorganism according to claim 1 in a culture medium under conditions suitable for growth of the and production of said C40 carotenoid compound, wherein biomass comprising said C40 carotenoid compound is produced in the culture.   

35.  (currently amended) The [[A]] method according to claim 34, comprising culturing the microorganism in a medium comprising a C1 compound and/or a C2 compound as a carbon source 

39 – 40.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled, meets the written description requirement and is definite.  Tosoh Corp. Yamaguchi, EP 2471919 A1, 2012, cited in Applicants’ IDS of April 27, 2021, discloses a recombinant E. coli, e.g., of the strain JM109 or S17-1, comprising the carotenoid biosynthetic pathway genes from a strain of Paracoccus sp. MBIC1143.  These genes are the crt Z, Y, I, B, E and W genes.  The E. coli can be cultured in fermentation to produce a carotenoid compound (astaxanthin).  See paragraphs 1, 7-10, 15, 16, 54, 60 and 61.  But, the reference does not disclose the species of the Paracoccus strain or that the recombinant host cell is of the class Alphaproteobacteria.
Pasamontes et al. (“Isolation and characterization of the carotenoid biosynthesis genes of Flavobacterium sp. strain R1534,” Gene 185:35-41, 1997) disclose a recombinant E. coli of the strain TG-1, comprising the carotenoid biosynthetic pathway genes from a strain of Flavobacterium/Paracoccus zeaxanthinifaciens, strain no. R1534.  These genes are the crt E, B, I, Y and Z genes.  The E. coli can be cultured in fermentation to produce a carotenoid compound (zeaxanthin).  See pp. 35; 36, right col.; 37, Fig. 1; 40; and 41, left col.  But, the reference does not disclose that the recombinant host cell is of the class Alphaproteobacteria.  Hümbelin et al. (“Genetics of isoprenoid biosynthesis in Paracoccus zeaxanthinifaciens,” Gene 297:129-139, 2002) disclose that strain no. R1534, and other carotenoid-producing strains of Flavobacteria were reclassified as strains in the species Paracoccus zeaxanthinifaciens (see p. 131, right col.).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655   
2022-07-22